DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The amendment filed October 8, 2021 has been entered.  Claim 9 has been canceled.

2.	Claims 1-8 and 10-12 are have been examined.

Information Disclosure Statement
3.	The information disclosure filed October 8, 2021 has been considered.  An initialed copy is enclosed.

Grounds of Objection and Rejection Withdrawn
4.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed July 9, 2021.

Specification
5.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
Although it appears that Applicant has made a bona fide attempt to resolve this issue by appropriately amending the specification, an additional example of an improperly demarcated trademark appearing in the specification is noted, namely GenBank™; see, e.g., page 24 of the specification.
Appropriate correction is required.  Each letter of a trademark should be capitalized 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-8 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The claims are herein drawn to the method according to claims 11 and 12 in which the antibody molecule is administered intravenously (claim 11) or more particularly by intravenous infusion (claim 12).
U.S. Patent Application Publication No. 2005/0136050-A1 (Kufer et al.) teaches that which is set forth in the rejection of claims 1-10 under pre-AIA  35 U.S.C. 102(b), as set forth in the preceding Office action mailed July 7, 2021.1
Notably, the above-mentioned rejection has been withdrawn because, as Applicant has correctly noted, Kufer et al. does not teach the disclosed method is to be used to treat a tumorous disease in a subject having prostate cancer.
Even so, given the teachings of Kufer et al., it is submitted that it would have been obvious to one ordinarily skilled in the art to treat a tumorous disease (or any other 2) in any subject including a subject having prostate cancer by administering to the subject an effective amount of the disclosed single chain bispecific antibody that specifically binds to human CD3 and human PSMA, especially since PSMA would have at the time of the invention been immediately recognized as an acronym denoting a particular polypeptide having the designation “prostate-specific membrane antigen”.  It follows that the subject to be treated using the disclosed invention (i.e., a method comprising the step of administration of an effective amount of a bispecific antibody as disclosed) is not necessarily a subject having prostate cancer, since, for example, the subject might be a subject having a different tumorous disease.  So, even if the instant claims are drawn to a method that is intended for use in treating prostate cancer in a subject, because the claimed method is a method comprising the step of administration of an effective amount of a bispecific antibody, which is not distinguishable from that disclosed by the prior art, the claimed method is an obvious variant of the method disclosed by the prior art.3  In other words, given the disclosure by Kufer et al., it would have been obvious to administer to a subject having a prostate tumor an effective amount of a bispecific antibody that binds to human CD3 and human PSMA to treat a tumorous disease in the subject, if not some other disease that Kufer et al. specifically indicates to be treatable using the disclosed method.  Still, because the bispecific antibody specifically binds to PSMA (i.e., prostate-specific membrane antigen), it would have been immediately obvious to one ordinarily skilled in the art at the time of the  and human PSMA to a subject having the disease.  It is submitted that one ordinarily skilled in the art at the time of the claimed invention would have had a reasonable expectation of successfully practicing the disclosed invention with this intent (i.e., to treat prostate cancer) since Kufer et al. teaches the disclosed “bispecific single chain antibodies have been shown to activate and redirect the immune system's cytotoxic potential to the destruction of pathological, especially malignant cells” (paragraph [0007]) and moreover the disclosed “bispecific antibody constructs can be of great therapeutic use in redirecting the powerful potential of the body's own immune system to achieve the destruction of diseased cells” (paragraph [0012]).  One ordinarily skilled in the art at the time of the invention would have been motivated to use the disclosed invention with such intent because, for example, according to Kufer et al., “the activation of such a powerful means of eradicating or neutralizing unwanted cells requires that this power be controlled as precisely as possible so that the cytotoxic potential of the immune system is recruited and applied only in the direction intended and no other” (paragraph [0012]).  So, because PSMA is a prostate-specific membrane antigen immediately recognized as a suitable target for treating prostate cancer, and because the bispecific antibody specifically binds to PSMA, it would be immediately appreciated that the practice of the claimed invention, as suggested by teachings of the prior art, should provide one with a powerful and selective means of eradicating prostate cancer cells in a subject afflicted by the disease without redirecting the cytotoxic potential of the immune system in an unwanted direction (e.g., toward normal cells not expressing PSMA).      
	Then, with particular regard to claims 11 and 12, although Kufer et al. does not expressly teach the composition is administered to the subject by intravenous infusion, it is submitted that it nevertheless would have been obvious to one ordinarily skilled in the art at the time of the invention to have done.  This, as previously explained in the rejection of claims 1, 11, and 12 as set forth in the preceding Office action mailed July 9, 2021, is because it was routine and conventional at the time to administer compositions comprising therapeutic antibodies by that route.
	Thus, although carefully considered, Applicant’s arguments traversing the .

10.	Claims 1-8 and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2007042261-A2 and Bühler et al. (Cancer Immunol. Immunother. 2008 Jan; 57 (1): 43-52) (electronically published Jun 20, 2007).
	WO2007042261-A2 (Kischel et al.) teaches single chain bispecific antibodies that bind to CD3 or more particularly to human CD3 epsilon and a human tumor antigen; see entire document (e.g., the abtract).  Kischel et al. teaches the bispecific antibodies bind to human and non-chimpanzee primate (e.g., macaque) target molecules (i.e., tumor antigens).  Kischel et al. teaches a pharmaceutical composition comprising the bispecific antibody and a pharmaceutically acceptable carrier.  Kischel et al. teaches a method for treating a disease in a human subject having a tumor or particularly a carcinoma comprising intravenously administering to the subject by injection or infusion an effective amount of the bispecific antibody.  Kischel et al. teaches the binding domains are single chain antibodies (scFvs) that have been humanized.  Kischel et al. teaches the VH domain and VL domain of the scFv are linked via a peptide linker such that the either domain is present at the N-terminus and/or either of the binding domains (scFvs) can be linked to one another such that either one is present at the N-terminus.  Kischel et al. teaches the risk of adverse events resulting from administration of the antibody is assessed.     	
Although teaching the bispecific antibody specifically binds a human tumor antigen, Kischel et al. does not expressly teach a bispecific antibody that specifically binds human PSMA.
	This deficiency is remedied by the teachings of Bühler et al. 
	Bühler et al. teaches a bispecific antibody comprising a first antigen binding domain, which specifically binds to human CD3, and a second antigen binding domain that specifically binds human PSMA; see entire document (e.g., the abstract; page 44; and page 46, Figure 1).  Bühler et al. teaches the antibody is effectively used in treating prostate cancer in subjects by retargeting immune cells to the site of the tumors in the subjects; see, e.g., the abstract; and page 51, Figure 8.   
	Accordingly, it would have been obvious to one ordinarily skilled in the art at the  and a second antigen binding domain that specifically binds human PSMA, and a pharmaceutically acceptable carrier (e.g., water).  Furthermore, it would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have used the pharmaceutical composition comprising the bispecific antibody to treat prostate cancer in a human subject having prostate cancer by administering the composition comprising an effective amount of the bispecific antibody to the subject to treat the cancer.  One ordinarily skilled in the art would have been motivated to do so at the time of the invention in order to treat prostate cancer in human subjects.
	Applicant has traversed the propriety of maintaining this ground of rejection arguing that there was no suggestion or motivation at the time of filing to combine the teachings of the cited prior art publications and that the Office has not established that the artisan would have had a reasonable expectation of success in practicing the claimed invention as suggested by the prior art.
	Applicant’s arguments have been considered but not found persuasive.  In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as explained above, WO2007042261-A2 (Kischel et al.) teaches single chain bispecific antibodies that bind to CD3 or more particularly to human CD3 epsilon and a human tumor antigen, which are effectively used to treat a tumor or cancer in a human subject, wherein the antibody is intravenously administered to the subject by injection or infusion.  Although teaching the bispecific antibody specifically binds a human tumor antigen, Kischel et al. does not expressly teach a bispecific antibody that specifically binds human PSMA; but nevertheless this deficiency is remedied by the teachings of Bühler et al., which teaches , and a second antigen binding domain that specifically binds human PSMA, which is effectively used in treating prostate cancer in subjects by retargeting immune cells to the site of the tumors in the subjects.  In view of the combination of the teachings of Kischel et al. and Bühler et al., it would have been obvious to one ordinarily skilled in the art at the time of the invention to have produced a pharmaceutical composition comprising a bispecific antibody comprising a first antigen binding domain, which specifically binds to an epitope of human CD3 and a second antigen binding domain that specifically binds human PSMA, and a pharmaceutically acceptable carrier (e.g., water).  Furthermore, it would have been obvious to one ordinarily skilled in the art at the time of the invention to have used the pharmaceutical composition comprising the bispecific antibody to treat prostate cancer in a human subject having prostate cancer by administering the composition comprising an effective amount of the bispecific antibody to the subject to treat the cancer.  One ordinarily skilled in the art would have been motivated to do so at the time of the invention in order to treat prostate cancer in human subjects.  In response to Applicant’s argument that the artisan would not have had a reasonable expectation of success, Applicant has provided no sound scientific reasoning to support the assertion; nevertheless, the only significant differences between the methods described by Kischel et al. and Bühler et al. are that the antibody is or is not a single chain antibody and that the antibody does or does not to PSMA.  Given these facts, it is submitted contrary to Applicant’s arguments the artisan would have had a most reasonable expectation of success in practicing the claimed invention as suggested by the prior art.  This is because the bispecific single chain antibody as described Kischel et al. is functionally equivalent to the bispecific antibody described by and Bühler et al., except that Kischel et al. does not expressly teach the antibody binds to PSMA; but Bühler et al. teaches the bispecific antibody that binds to CD3 and to PSMA is effectively used to treat prostate cancer expressing PSMA by retargeting immune cells to the site of the tumors in the subjects.  It is submitted that this matter represents a clear, “text-book” case of obviousness under 35 U.S.C. § 103.  The claimed process utilizes known compounds in a known way to achieve predictable results.  It is no surprise that administering a bispecific single chain antibody that binds to CD3 and PSMA is effectively used to treat 
	Notably Applicant has argued that because prostate cancer was known to be an immunologically “cold” tumor, the efficacy of the claimed invention, as apparently suggested by the prior art, would not have been expected.
	In response the method suggested by the prior art is materially and manipulatively indistinguishable from the claimed invention; and so if the claimed invention is efficacious so must be the method suggested by the prior art.
	In addition, it is noted that the specification makes no mention of the fact that prostate cancer is or was known at the time to be an immunologically “cold” cancer,4 but it is understood that among the reasons why the method, as suggested by the prior art, should be expected to be found effective is that due to the fact that the cancer cells expressing PSMA are targeted by the bispecific antibody that binds, not only to PSMA, but also CD3, so as to redirect the subject’s immune cells expressing CD3 to the sites of the cancerous cells. So even if the tumor in the subject may be immunologically “cold”, because CD3+ cytotoxic T cells, in particular, are being drawn to the sites of the tumor cells in the body of the subject, the method provides a means by which the subject’s immune system may be harnessed to selectively target and destroy the tumor cells in the subject. 
	Applicant has argued that Ebelt et al. teaches that an efficient immune response in vivo and that it has been reported that relatively low numbers of tumor infiltrating lymphocytes are found in prostatic tumors.
	In response, again, the method suggested by the prior art is materially and manipulatively indistinguishable from the claimed invention; and so if the claimed invention is effective so must be the method suggested by the prior art.  Nevertheless, the method suggested by the prior art recruits CD3+ T cells to the sites of the tumor cells in the body of the subject, thereby providing a solution to the problem, if insufficient numbers of tumor infiltrating lymphocytes in prostatic tumors may be reason for the inability of the subject’s innate anti-tumor immune response to reject the tumor. 5
	Citing Kiniwa et al. Applicant has argued that the method cannot be effectively used because of the presence of Tregs in the prostate tumor microenvironment.  
In response, once again, the method suggested by the prior art is materially and manipulatively indistinguishable from the claimed invention; and so if the claimed invention is effective so must be the method suggested by the prior art.  Even so, here, it is aptly noted that with regard to obviousness and the expectation of success, as per the decision by the Court in deciding In re Nunberg, 40 F.3d 1250, 33 U.S.P.Q.2d 1953, 1955 (Fed. Cir. 1994):  “When the prior art contains a suggestion to practice the claimed invention, that suggestion need not guarantee success. O'Farrell, 853 F.2d at 903.  Rather, ‘[f]or obviousness under §103, all that is required is a reasonable expectation of success.’ Id. at 904.”  In addition, the Court opined, “[the] inherent uncertainties of biotechnological arts do not preclude a finding of obviousness.  In O'Farrell, this court acknowledged but was not persuaded by applicant's assertion of Id. at 902. This court observed that ‘[o]bviousness does not require absolute predictability of success.’ Id. at 903.” Id. 33 U.S.P.Q.2d at 1955.  Here, because the method suggested by the prior art is materially and manipulatively indistinguishable from the claimed invention, and because it is understood that the method suggested by the prior art is effective because the bispecific antibody functions by retargeting CD3+ immune cells to the site of the PSMA+ tumors in the subjects, even if the art is unpredictable, there would have been a reasonable expectation of success in using the claimed invention (and the method suggested by the prior art) to treat prostate cancer in the subject. 
Even it might only have been "obvious to try" to practice the invention, as suggested by the prior art, the issue of the appropriateness of applying such a rationale was recently addressed by the U.S. Supreme Court in deciding KSR Int'l Co. v. Teleflex Inc.   In that case, the Court opined:

[The appeals] court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  Id. at p. 1390.
 
Therefore, although it is would not be agreed that this rejection is based solely upon an "obvious to try" rationale, it is nonetheless apparent that such a rationale cannot be counted out as wholly inappropriate in determining obviousness under 35 U.S.C. §103.  Here, as made evident by the teachings of the prior art, there was indeed market pressure to solve a problem, or more particularly to improve the treatment of prostate cancer, and if not by a finite number of identified, predictable solutions, it is again apparent that the claimed process utilizes known compounds in a known way.  Accordingly, since the combination of elements was known at the time the invention was made, a person of ordinary skill in the art has good reason to pursue the option made known by the prior art, which was clearly within his or her technical grasp.  Because that is fully expected to have led to success in achieving the claimed objective of the process, it certainly seems that the combination is the product, not of innovation, but of ordinary skill and common sense.  In this case, it is submitted, once again, that combining the elements taught by prior art 
	Then, in still further response to Applicant’s arguments that one ordinarily skilled in the art would not have had a reasonable expectation of success in treating prostate cancer due to the presence to immunosuppressive regulatory T cells (Tregs) in prostate tumors, it is submitted that the presence of Tregs in the prostate tumors of a subject would not have dissuaded one ordinarily skilled in the art from using the invention, as suggested by the prior art, to treat prostate cancer in the subject; and it fact there is evidence that knowledge of the presence of Tregs in prostate tumors did not discourage the development and/or use of T cell-engaging antibodies such as the antibody suggested by the prior art for the treatment of prostate cancer.  This is evident given the fact that a treatment method comprising administering a bispecific antibody that binds to CD3 and a tumor antigen expressed on the surface of prostate tumor cells, so as to redirect immune cells to the sites of tumor cells, was entering clinical trials.6  Moreover, this is evident given the teachings of Amann et al. (Cancer Res. 2008 Jan 1; 68 (1): 143-51), which describes the use of another T cell-engaging antibody, namely a single chain bispecific antibody that binds to CD3 and EpCAM designated MuS110, to treat prostate cancer; see entire document (e.g., the abstract).7  Thus, contrary to Applicant’s assertion, despite the presence of Tregs in prostate tumors, it is evident that at the time of the invention the method, as suggested by the prior art, was in fact seen as a method holding much promise for the effective treatment of prostate cancer.
	Applicant has argued that Bühler et al. suggests the efficacy of their antibody (a diabody) was due to the tetravalent form thereof and that Bühler et al. therefore teaches away from practicing the claimed invention, which utilizes a single chain bispecific antibody.
First, in response to Applicant's arguments against the references individually, one In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Second, the deficiency in the teachings of primary reference, as noted above, is that Kischel et al. does not expressly teach a bispecific antibody that specifically binds human PSMA.  This deficiency, as noted above, is remedied by the teachings of Bühler et al.   Bühler et al. teaches the use of bispecific antibody that binds to CD3 and PSMA on the surface of prostate cancer cells, which is effectively used to treat prostate cancer.  Contrary to Applicant’s assertion, Bühler et al. does not teach away from practicing the claimed invention; rather Bühler et al. provides the artisan with the motivation to practice the method taught by Kischel et al. to treat prostate cancer expressing PSMA by administering to a subject having prostate cancer expressing PSMA an effective amount of a bispecific single chain antibody that binds to CD3 and PSMA, so as to redirect CD3+ immune cells to the sites of the PSMA+ cancer cells in the subject.    “A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.” In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994).  In this case, upon reading Kischel et al. in view of Bühler et al., rather than being discouraged, it is submitted that the artisan would have been motivated to practice the claimed invention as suggested by the prior art and would have had a reasonable expectation of success in doing so.
Citing Friedrich et al. in support of their argument, Applicant has argued that the bispecific single chain to which the claims are directed is more effectively used than the bispecific diabody described by Bühler et al.  
In response, the method suggested by the prior art is the method taught by Kischel et al., which utilizes a single chain antibody.  Kischel et al. teaches the antibody binds to a tumor antigen; Kischel et al. does not teach the tumor antigen is PSMA, per se.  Bühler et al. teaches a bispecific antibody that binds to CD3 and PSMA is effectively used to treat prostate cancer.  Therefore it would have been obvious to practice the claimed invention as taught by Kischel et al. to treat prostate cancer using a single chain antibody that binds to CD3 and PSMA, as suggested by Bühler et al.  Put another way the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Moreover, it is submitted that careful consideration of the record will show that there most definitely was that requisite “something” in the prior art as a whole to suggest the desirability, and thus the obviousness, of combining the teachings of the cited references to thereby make the claimed invention.  See Continental Can Company USA, Inc. v. Monsanto Co., 948 F.2d 1264, 1271, 20 USPQ2d 1746, 1751 (Fed. Cir. 1991).  
As such, Applicant’s arguments traversing the propriety of maintaining this ground of rejection have been carefully considered but not found persuasive.
     
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

12.	Claims 1-8 and 10-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 31 and 45-47 of copending Application No. 12/594,713 in view of Bühler et al. (Cancer Immunol. Immunother. 2008 Jan; 57 (1): 43-52) (electronically published Jun 20, 2007).
	The claims in the copending application are directed to a method for treating a tumorous disease in a subject comprising administering to the subject an antibody comprising a first binding domain that specifically binds to an epitope of human CD3 and a second binding domain capable of binding to a cell surface antigen such as a tumor antigen or more particularly any of EGFR, EGFRvlII, MCSP, Carbonic anhydrase IX, CD30, CD33, CD44v6, EpCAM, Her2/neu, MUC1, IgE, HBV and HCV.	
	Although the claims in the copending application are not directed to a bispecific comprising a second antigen binding domain that specifically binds human PSMA, this deficiency is remedied by the teachings of Bühler et al. 
Bühler et al. teaches a bispecific antibody comprising a first antigen binding domain, which specifically binds to human CD3, and a second antigen binding domain that specifically binds human PSMA; see entire document (e.g., the abstract; page 44; and page 46, Figure 1).  Bühler et al. teaches the antibody is effectively used in treating prostate cancer in subjects by retargeting immune cells to the site of the tumors in the subjects; see, e.g., the abstract; and page 51, Figure 8.   
In view of the teachings of Bühler et al. the claimed invention would be seen as an obvious variation of the subject matter claimed in the copending application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Beginning at page 22 of the amendment filed October 8, 2021 Applicant has per se, using a bispecific antibody that binds to PSMA and while the claims alone do not teach or suggest the claimed invention, the teachings of Bühler et al. do not remedy the deficiencies.
To begin, in response to Applicant’s remark concerning claim domination, in the double-patenting context, claim domination arises where one patent’s claim reads on an invention defined by a more specific claim in another patent. The former dominates the latter because the narrow claim cannot be practiced without infringing the broader claim.  Domination and double-patenting are separate issues.  Domination by itself does not support a double-patenting rejection, but domination alone is insufficient to establish that the two conflictive claim sets are “patentably distinct” and the presence of domination does not preclude an non-statutory obviousness-type double patenting rejection.  See M.P.E.P. § 804.
Here the claims are rejected as being an obvious variant of the subject matter to which claims 31 and 45-47 of copending Application No. 12/594,713 are drawn, namely a method for treating a tumorous disease in a subject comprising administering to the subject an antibody comprising a first binding domain that specifically binds to an epitope of human CD3 and a second binding domain capable of binding to a cell surface antigen such as a tumor antigen.  Admittedly the claims do not recite the tumorous disease in the subject, which is to be treated using the claimed invention, is prostate cancer or that the bispecific antibody is capable of binding to a prostate tumor antigen, per se, or more particularly PSMA (“prostate-specific membrane antigen”).  Nevertheless, as explained previously, Bühler et al. teaches a bispecific antibody comprising a first antigen binding domain, which specifically binds to human CD3, and a second antigen binding domain that specifically binds human PSMA, which is effectively used to treat prostate cancer in a subject by retargeting immune cells to the site of a prostate tumor in the subject.  So, although the claims in the copending application are not directed to a method for treating prostate cancer in a subject having prostate cancer, per se, by administering to the subject bispecific comprising a second antigen binding domain that specifically binds human PSMA, it is submitted that in view of the teachings of Bühler et al. the claimed 8  
   
13.	Claims 1-8 and 10-12 are directed to an invention not patentably distinct from claims 31 and 45-47 of commonly assigned Application No. 12/594,713.  Specifically, for reasons explained in the above provisional rejection, the claimed invention would be seen as an obvious variation of the subject matter claimed in the copending application.  
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned Application No. 12/594,713, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.
 

Conclusion
14.	No claim is allowed.

15.	As previously noted, the prior art made of record and not relied upon is considered 
	Gregorakis et al. (Semin. Urol. Oncol. 1998 Feb; 16 (1): 2-12) teaches PSMA is a suitable target for immunotherapy of prostate cancer because it is expressed by prostate cancer cells.
	Mack et al. (Proc. Natl. Acad. Sci. USA. 1995 Jul 18; 92 (15): 7021-5) teaches a single chain bispecific antibody that binds to CD3 and a tumor-associated antigen for use in treating cancer expressing a tumor antigen to which the antibody specifically binds having high tumor cell cytotoxicity.
	Segal et al. (Curr. Opin. Immunol. 1999 Oct; 11 (5): 558-62) teaches single chain bispecific antibodies for use in treating cancer; Segal et al. teaches bispecific antibodies that bind to CD3 and a tumor-associated antigen expressed by the cancer cells in a cancer patient.
Löffler et al. (Blood. 2000 Mar 15; 95 (6): 2098-103) teaches a recombinant bispecific single-chain antibody that binds to CD19 and CD3 and is suitably used to treat cancer expressing CD19 because upon administration to a cancer patient it induces lymphoma-directed cytotoxicity by unstimulated T lymphocytes.
Dreier et al. (Int. J. Cancer: 2002; 100: 690-7) teaches a single chain bispecific antibody for use in treating cancer comprising a first antigen binding domain that specifically binds to CD3 and a second antigen binding domain that specifically binds to a tumor-associated antigen.
U.S. Patent Application Publication No. 2010/0150918-A1 teaches a single chain bispecific antibody comprising a first antigen binding domain, which specifically binds to human CD3, and a second antigen binding domain that specifically binds a human tumor antigen and a method of use thereof in treating cancer.
U.S. Patent Application Publication No. 2006/0235201-A1 teaches a single chain bispecific antibody comprising a first antigen binding domain, which specifically binds to human CD3, and a second antigen binding domain that specifically binds a human tumor antigen and/or a method of use thereof in treating cancer.
U.S. Patent Application Publication No. 2009/0252683-A1 (Kischel et al.) teaches a single chain bispecific antibody comprising an antigen binding domain that specifically binds to an epitope of the N-terminus of the extracellular domain of human CD3 and a 
U.S. Patent Application Publication No. 2013/0129729-A1 (Kischel et al.) teaches a single chain bispecific antibody comprising an antigen binding domain that specifically binds to an epitope of the N-terminus of the extracellular domain of human CD3 and a second antigen binding domain that specifically binds to a tumor antigen and a method of use thereof in treating cancer.  
Each of U.S. Patent Application Publication No. 2012/0244162-A1 and U.S. Patent Application Publication No. 2010/0183615-A1 teaches a single chain bispecific antibody comprising an antigen binding domain that specifically binds to an epitope of the N-terminus of the extracellular domain of human CD3 and a second antigen binding domain that specifically binds to a tumor antigen and a method of use thereof in treating cancer.  
Each of U.S. Patent Application Publication No. 2016/0152707-A1 and U.S. Patent Application Publication No. 2020/0095319-A1 teaches a single chain bispecific antibody comprising an antigen binding domain that specifically binds to an epitope of the N-terminus of the extracellular domain of human CD3 and a second antigen binding domain that specifically binds to a tumor antigen and/or a method of use thereof in treating cancer.  
Each of U.S. Patent Application Publication No. 2021/0070878-A1 and U.S. Patent Application Publication No. 2019/0040133-A1 teaches a single chain bispecific antibody comprising an antigen binding domain that specifically binds to an epitope of the N-terminus of the extracellular domain of human CD3 and a second antigen binding domain that specifically binds to a tumor antigen and/or a method of use thereof in treating cancer.  
Each of U.S. Patent Nos. 10,047,159, 9,587,036, 10,781,264, 8,784,821, 8,518,403, and 7,235,641 teaches a single chain bispecific antibody comprising an antigen binding domain that specifically binds to an epitope of the N-terminus of the extracellular domain of human CD3 and a second antigen binding domain that specifically binds to a tumor antigen and a method of use thereof in treating cancer. 
Each of U.S. Patent Application Publication No. 2008/0305105-A1 and U.S. Patent Application Publication No. 2008/0213256-A1 teaches a single chain bispecific antibody  and a second antigen binding domain that specifically binds to a tumor antigen and/or a method of use thereof in treating cancer.  
U.S. Patent Application Publication No. 2005/0136050-A1 teaches a single chain bispecific antibody comprising an antigen binding domain that specifically binds to an epitope of the N-terminus of the extracellular domain of human CD3 and a second antigen binding domain that specifically binds to a tumor antigen and/or a method of use thereof in treating cancer. 

16.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




slr
October 22, 2021




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 To reiterate, Kufer et al. teaches a pharmaceutical composition comprising a single chain antibody molecule comprising a first binding domain that specifically binds to human CD3 and a second binding domain that specifically binds to human PSMA and a pharmaceutically acceptable carrier (e.g., water); see entire document (e.g., the abstract; the disclosures in paragraphs [0045], [0053], [0054], [0059]; and the original claims).  Kufer et al. teaches the binding domains are single chain antibodies (scFvs) that have been humanized; see, e.g., paragraphs [0026] and [0043].  Kufer et al. teaches the VH domain and VL domain of the scFv are linked via a peptide linker such that the either domain is present at the N-terminus and/or either of the binding domains (scFvs) can be linked to one another such that either one is present at the N-terminus (see, e.g., paragraph [0026] and [0032]).  Kufer et al. teaches the administration of a composition comprising the single chain bispecific antibody that binds to human PSMA and to human CD3 so as to treat a disease that afflicts a human subject; see, e.g., paragraph [0059].
        2 Kufer et al. teaches the disclosed invention is to be used to treat any of a proliferative disease, a tumorous disease, an inflammatory disease, an immunological disorder, an autoimmune disease, an infectious disease, a viral disease, an allergic reaction, a parasitic reaction, a graft-versus-host disease, and a host-versus-graft disease (see, e.g., paragraphs [0058]-[0060]).
        
        3 Here Applicant is reminded that M.P.E.P. § 2111.02. states:  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).  In this case, the claims are drawn to a method comprising administering to a subject having prostate cancer; and though the claimed invention is intended for use in treating prostate cancer, it is submitted that the recitation by the preamble of the intended use of the invention may not be relied upon to distinguish the process that is suggested by the prior art because the latter, though not necessarily intended for use in treating prostate cancer, per se, is materially and manipulatively indistinguishable from the claimed invention. 
        
        4 In further response to this argument, it would seem Applicant is relying upon features that are not recited by the rejected claims and apparently not disclosed by this application.  The claims are drawn to a method intended for use in treating prostate cancer in a subject having prostate cancer expressing PSMA, an antigen that is targeted by the antibody that is administered to the subject in the course of practicing the claimed invention.  To the extent that the cancer cells necessarily express PSMA, the cancer cells cannot be said to be non-immunogenic; the cells express an antigen and that antigen is recognized by the antibody.
        5 Notably Ebelt et al. discloses that CD8+ T cells were fewer in number than CD4+ T cells in tissues derived from patients with prostate carcinoma (see, e.g., the abstract).  Since the antibody suggested by the prior art binds to CD3, it binds to CD3+/CD8+ T cells (as well as it binds to CD3+/CD4+ T cells); and therefore the antibody suggested by the prior art should would have been expected to redirect or recruit CD3+/CD8+ T cells (as well as CD3+/CD4+ T cells, albeit not all of which are Tregs), so as to increase the number of infiltrating CD3+/CD8+ T cells in the tumors of the patients.  As implied by Ebelt et al., the presence of higher numbers of infiltrating CD3+/CD8+ T cells, which are cytotoxic T cells and capable of destroying PSMA-expressing prostate cancer cells, should be beneficial in terms of promoting tumor rejection by innate immune mechanisms and it for this reason that Ebelt et al. suggests “[therapeutic] intervention to allow inﬁltration of perforin-expressing, functionally competent lymphocytes [i.e., CD3+/CD8+ cytotoxic T cells] may help to control tumor progression and spread of metastatic disease” (page 9).  Thus, rather than suggesting the invention, as suggested by the prior art, cannot be used to treat prostate cancer, it is submitted that Ebelt et al. provides a rationale for using the invention to treat this disease by facilitating the increased tumor infiltration of cytotoxic T cells.
        6 See, e.g., https://www.ddw-online.com/advances-in-antibody-therapy-a-promising-new-approach-to-how-we-treat-cancer-1454-200804/.  Published electronically on April 10, 2008, Dr. Patrick A. Baeuerle discloses that despite the fact that Tregs may be present in prostate tumors, MT110, a bispecific antibody that binds to CD3 and EpCAM is entering clinical trials to evaluate its efficacy in treating the most frequent solid tumors, including breast, colon, lung, gastric and prostate cancers.
        
        7 Notably Amann et al. teaches that like MT110, the bispecific T-cell engaging antibody mentioned by Dr. Patrick A. Baeuerle, MuS110 exhibited significant therapeutic effectiveness (see, e.g.,, page 143).
        8 With particular regard to claims 11 and 12, although the claims of the copending application do not specify the route of delivery of the composition comprising the bispecific antibody, it is submitted that it would have been obvious to one ordinarily skilled in the art at the time of the invention to have administered the composition by intravenous infusion.  This is because it was routine and conventional at the time to administer compositions comprising therapeutic antibodies by that route.